DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/IB2019/053581 filed 05/02/2019, which claims benefit of the Italian Application No. IT102018000005012, filed 05/02/2018, has been received and acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/18/2020, and 08/03/2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 11, 13-17, and 19 under 35 U.S.C. § 103 over Nardi (U.S. 2017/0286821) in view of Sbriglia (Sbriglia, Lexey R., et al. “Embedding Sensors in FDM Plastic Parts during Additive Manufacturing.” Topics in Modal Analysis & Testing, Volume 10, 2016, pp. 205–214) and DeMuth (U.S. 2017/0120537) have been fully considered but are not persuasive. 
Applicant argues that Nardi discloses pouring a potting compound over a sensor assembly to both adhere said sensor assembly within the pocket and to form an encapsulation that protects the sensor assembly of which is different than the applicants feature of positioning a sensor within the sensor sear and attaching the sensor to a base of the sensor via a glue. 
The examiner is not persuaded by this argument and respectfully points out that since the potting compound of Nardi is used for the purpose of adhesion, it is reasonably interpreted as acting as a glue and therefore meets the claim. 
The examiner points out that the rejection of Claim 18 under 35 U.S.C. § 103 over Nardi (U.S. 2017/0286821) in view of Sbriglia (Sbriglia, Lexey R., et al. “Embedding Sensors in FDM Plastic Parts during Additive Manufacturing.” Topics in Modal Analysis & Testing, Volume 10, 2016, pp. 205–214) and DeMuth (U.S. 2017/0120537) and further in view of Stoffel (U.S. 2016/0144433) is being withdrawn as the Stoffel reference no longer applies to the subject matter amended into the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-15, 17, 19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nardi (U.S. 2017/0286821, previously cited) in view of Sbriglia (Sbriglia, Lexey R., et al. “Embedding Sensors in FDM Plastic Parts during Additive Manufacturing.” Topics in Modal Analysis & Testing, Volume 10, 2016, pp. 205–214, previously cited) and DeMuth (U.S. 2017/0120537, previously cited). 

Regarding Claim 11, Claim 13, Claim 14, and Claim 15, Nardi teaches a method of additive manufacturing utilizing embedded components (abstract). 
Nardi teaches manufacturing a covering element (Figure 2, Char. No. 28; paragraph [0031]) by using a micro-melting technique chosen among SLS (selective laser sintering), and EMB (electron beam melting) (paragraph [0037]). Nardi teaches manufacturing, by using said chosen micro-melting technique, a base portion of a device (Figure 2, Char. No. 24; paragraph [0032]). 
Nardi teaches said base portion having sidewalls (Figure 2, Char. No. 34; paragraph [0032]) and defining a work chamber that comprises a sensor seat (Figure 2, Char. No. 32; paragraph [0032]). Nardi teaches positioning a sensor within the sensor seat (Figure 2, Char. No. 26; paragraph [0032]). 
Nardi teaches during a step of positioning a sensor within a sensor seat, the sensor is inserted into the sensor seat and attached by gluing it to the base of the sensor seat (using liquid epoxy) (paragraph [0033]). 
Nardi teaches positioning said covering element, previously manufactured over the sensor seat containing the sensor (paragraphs [0031]-[0032]). 
Nardi teaches resuming a micro-melting process to form, on the covering element, a closing element by completely coating the covering element with a new layer of powder which is then micro-melted (Figure 2, Char. No. 30; paragraphs [0031]-[0032]). 
With respect to the feature of “…and continuing the normal micro-melting process until the device is complete” - the examiner points out that within Figure 3 of Nardi a completed device is shown thus indicating that a normal micro-melting process has been completed. 
Continuing, Nardi teaches at the end of the step of positioning the sensor within the sensor seat, a step of applying onto a top surface of the sensor, a thermally insulting element (Figure 3; Char. No. 42; paragraphs [0033]-[0034]) is carried out in order to protect the sensor during the subsequent step of resuming the micro-melting process (paragraph [0033]). Nardi teaches the thermally insulating element as being alumina, silicon oxide, ferrite (paragraph [0034]) and thus separate from the glue of which is liquid epoxy (paragraph [0033]). 
However, Nardi does not teach the sensor seat being under a vacuum or filled with an inert gas. Nardi does not teach interrupting the micro-melting process once the top of the sidewalls of the base portion of the device has been reached, opening said work chamber formed by the sensor sear, and exposing the semi-finished device to the atmosphere. Nardi does not teach removing unmelted that is present within the sensor seat. Nardi does not teach restoring the inertization of the work chamber and the controlled internal atmosphere. 
Sbriglia teaches a study of embedded sensors within FDM (fused deposition modeling) plastic parts during additive manufacturing (page 205, abstract). Sbriglia teaches interrupting the micro-melting process once the top of the sidewalls of a base portion of the device has been reached, opening said work chamber formed by a sensor seat, and exposing the semi-finished device to the atmosphere to place a sensor (page 208, 17.2.4 Part Design). Sbriglia teaches this processing technique allows for the tool path of the printer head to be completely unobstructed for printing subsequent layers (page 208, 17.2.4 Part Design). 
DeMuth teaches a chamber system for additive manufacturing (abstract). DeMuth teaches removing unwanted/unmelted material via blowers, vacuum systems, and sweeping (thus meeting the limitations of Claim 14) created during the additive manufacturing process and then recovering and recycling said material (thus meeting the limitations of Claim 15) (paragraph [0063]). 
With respect to the features including “the work chamber that comprises a sensor seat and is under a vacuum or filled with an inert gas”; and “restoring the inertization of the work chamber and the controlled internal atmosphere” - DeMuth teaches it is advantageous to perform the entire manufacturing within an inert gas atmosphere as this reduces unwanted chemical interactions as well as mitigating the risks of fire or explosion (thus meeting the limitations of Claim 13) (paragraph [0064]). As such, the examiner points out that within a chamber that is filled within inert gas, the chambers being printed within said work chamber must also be filled with inert gas, thus meeting the limitation of the work chamber that comprises a sensor seat being filled with an inert gas. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nardi with the concepts of Sbriglia with the motivation of reusing and recycling material; and the concepts of DeMuth with the motivation of reducing unwanted chemical interactions and mitigating the risks of fire or explosion. 
Regarding Claim 17, Nardi teaches the surfaces of the covering element and of the base portions being aligned by manual fine positioning (e.g., within paragraph [0041] Nardi speaks to the various elements being “placed” indicating that these elements are being carefully positioned manually to arrive at the constructed workpiece shown within Figure 3). 
Regarding Claim 19, Nardi teaches said sensor being formed by multiple sensors (paragraph [0035]) for measuring a plurality of parameters (paragraph [0034]). Furthermore, with respect to the feature of multiple sensors, the examiner points out that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04. VI. Continuing, Nardi teaches the sensors being positioned at different positions within the same device and respective sensor seats formed in the base portion (Figure 3; paragraph [0035]). 
Regarding Claim 21, Claim 22, Claim 23, Claim 24, and Claim 25, the examiner points out that all of these claims recite limitations intended to more narrowly define the sensor seat in such a way that better reflects the embodiment shown within Figure 1 of the instant drawings. 
However, the examiner points out that while this design is unique to the instant claims, it is a design nonetheless and thus cannot be relied upon to patentably distinguish the claimed invention from the prior art. The particular shape of the device being printed is a matter of choice which a person of ordinary skill in the art would have found obvious since there is no evidence that the particular shape and configuration is significant. See MPEP 2144.04(I); and (IV)(B). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nardi (U.S. 2017/0286821, previously cited) in view of Sbriglia (Sbriglia, Lexey R., et al. “Embedding Sensors in FDM Plastic Parts during Additive Manufacturing.” Topics in Modal Analysis & Testing, Volume 10, 2016, pp. 205–214, previously cited) and DeMuth (U.S. 2017/0120537, previously cited) as applied to claim 11 above, and further in view of Wicker (U.S. 2014/0268604, previously cited). 

Regarding Claim 12, Nardi in view of Sbriglia and DeMuth are relied upon for the reasons given above in addressing claim 11. However, none of the references explicitly teach a cable seat being formed in addition to a sensor seat for the passage of a powder supply or data transmission cable connected to the sensor. 
Wicker teaches a method and system for embedded filaments within 3D structures (abstract). Wicker teaches a formed cable seat for the passage of a data transmission cable connected to a sensor (Figure 25H; paragraph [0093]). Wicker teaches this feature allows for embedded parts to maintain safety requirements in volatile chemical environments (paragraph [0095]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nardi in view of Sbriglia and DeMuth with the concepts of Wicker with the motivation of protecting embedded sensors from volatile environments

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nardi (U.S. 2017/0286821, previously cited) in view of Sbriglia (Sbriglia, Lexey R., et al. “Embedding Sensors in FDM Plastic Parts during Additive Manufacturing.” Topics in Modal Analysis & Testing, Volume 10, 2016, pp. 205–214, previously cited) and DeMuth (U.S. 2017/0120537, previously cited) as applied to claim 11 above, and further in view of Park (U.S. 2015/0343533). 

Regarding Claim 18, Nardi in view of Sbriglia, and DeMuth are relied upon for the reasons given above in addressing claim 11. However, none of the references teach prior to resuming a micro-melting process to form a closing element on a covering element, a powder deposition carriage depositing a new powder layer on the covering element such that a thickness of said new powder layer is even and such that passage of the powder deposition carriage does not displace the covering element. 
Park teaches an apparatus for fabricating a three-dimensional object (abstract). Park teaches prior to resuming a micro-melting process, a powder deposition carriage depositing a new powder layer such that the thickness of said new powder layer is even such that further processing is not disrupted and damage to the fabricated layer is not damaged (paragraph [0120]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nardi in view of Sbriglia, and DeMuth with the concepts of Park with the motivation of incorporating an even powder layer such that when the closing element is formed on a covering element, further processing is not disrupted and the already fabricated layers are not damaged.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nardi (U.S. 2017/0286821, previously cited) in view of Sbriglia (Sbriglia, Lexey R., et al. “Embedding Sensors in FDM Plastic Parts during Additive Manufacturing.” Topics in Modal Analysis & Testing, Volume 10, 2016, pp. 205–214, previously cited) and DeMuth (U.S. 2017/0120537, previously cited) as applied to claim 11 above, and further in view of Tyler (U.S. 2018/0235030). 

Regarding Claim 20, Nardi in view of Sbriglia, and DeMuth are relied upon for the reasons given above in addressing claim 11. However, none of the references teach a thermally insulating element being made of aramid fiber. 
Tyler teaches an additively manufactured composite heater (abstract). Tyler teaches the use of aramid fibers as a thermally insulating element (paragraph [0022]). 
Thus, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See MPEP 2143.02. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nardi in view of Sbriglia, and DeMuth by using aramid fibers as taught by Tyler with the motivation of using a thermally insulating element that is a known thermal insulant within the art to achieve predicable results. 

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735